Name: Council Decision (CFSP) 2017/1560 of 14 September 2017 amending Decision (CFSP) 2016/1693 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them
 Type: Decision
 Subject Matter: criminal law;  international security;  politics and public safety;  civil law;  international affairs;  international trade
 Date Published: 2017-09-15

 15.9.2017 EN Official Journal of the European Union L 237/71 COUNCIL DECISION (CFSP) 2017/1560 of 14 September 2017 amending Decision (CFSP) 2016/1693 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision (CFSP) 2016/1693 of 20 September 2016 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them and repealing Common Position 2002/402/CFSP (1), Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 September 2016, the Council adopted Decision (CFSP) 2016/1693. (2) The restrictive measures set out in Article 2(2) and Article 3(3) and (4) of Decision (CFSP) 2016/1693 apply until 23 September 2017. On the basis of a review of that Decision, the restrictive measures should be extended until 31 October 2018. (3) Decision (CFSP) 2016/1693 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 6 (5) of Decision (CFSP) 2016/1693 is replaced by the following: 5. The measures referred to in Article 2(2) and Article 3(3) and (4) shall apply until 31 October 2018.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 September 2017. For the Council The President A. ANVELT (1) OJ L 255, 21.9.2016, p. 25.